Citation Nr: 0611786	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico.


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.




INTRODUCTION

The veteran had active service from April 1996 until July 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

Specifically the Board finds VA's duty to assist was not 
satisfied in this case.  Under 38 U.S.C.A. § 5103A, VA has a 
duty to assist the veteran and must make reasonable efforts 
to obtain relevant records that the veteran adequately 
identifies and authorizes VA to obtain.  In this case, it 
appears there are service, VA and private medical records 
pertinent to the veteran's current claim that have not been 
obtained.  For example, service medical records include a 
reference to a March 1999 visit to the Community Mental 
Health Service in Ft. Bliss, Texas but do not include the 
treatment records.  An April 2001 VA outpatient record in 
Spanish indicates hospitalization for depression at the First 
Hospital Panamericano; however, these hospital records are 
not associated with the claims file.  There is also a July 
2002 letter in the file signed by a VA physician stating the 
veteran was being treated at the Mayaguez outpatient clinic 
for depression.  None of these treatment records are 
associated with the claims file.  In his Notice of 
Disagreement the veteran indicated he received treatment for 
a mental health problem at Ft. Bliss Hospital and Mayaguez VA 
outpatient clinic.  The veteran also advised the RO in 
January 2003 that he only received treatment for his major 
depressive disorder at VA facilities, specifically at 
Mayaguez and San Juan.    

There are several items contained in the veteran's claims 
file, including VA medical records, that are in Spanish and 
have not been translated into English. Since the case is 
being returned to the RO for additional development, the RO 
should take the opportunity to review the veteran's claims 
file, identify all pertinent items of evidence, and translate 
those items from Spanish to English to facilitate review of 
the record by the Board.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request additional 
service medical records pertaining to 
the veteran, specifically mental health 
records of treatment the veteran 
reports he received in Ft. Bliss, 
Texas.

2.	After obtaining the necessary 
authorization from the veteran, the 
RO/AMC should obtain and associate with 
the claims file the private medical 
records from the First Hospital 
Panamericano.  

3.	The RO/AMC should obtain and associate 
with the claims file all VA psychiatric 
treatment records pertaining to the 
veteran from the Mayaguez VA outpatient 
treatment clinic and the San Juan 
outpatient treatment clinic.  

4.	After the development requested in the 
first three paragraphs has been 
completed, the RO/AMC should review the 
record and determine whether there is 
sufficient medical evidence to decide 
the claim.  If not, the veteran should 
be afforded a VA examination to 
determine the nature and etiology of 
any psychiatric disorder that may be 
present.

5.	The RO/AMC should review the veteran's 
claims file and identify all pertinent 
documents that have not been translated 
from Spanish to English and obtain a 
translation of those documents.

After the additional evidence is associated with the claims 
file, the RO/AMC shall reevaluate the claim for benefits.  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



